Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Election
Applicant’s election without traverse of Group I, claims 1-34 and the Titanium based species in the reply filed on December 8, 2021 is acknowledged.  Claims 1-34 are examined herein to the extent they read on the elected species.

				Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) The present claims are directed to thermally stabilized fastener systems.  Claim 1, lines 20-28 recites a temperature compensating member (TCM) that “comprises a metallic material having a tailored thermal expansion coefficient (TTC)” and states “said TTC is selected to compensate for thermal expansion characterstics of” an FAS and FRM within an MMS such that force applied “is tailored to a specific temperature force profile (TFP) over changes in temperature of the FAS and MMS”.  The claim continues by stating that the TCM is constructed by manufacturing a metallic material with a tailored thermal expansion coefficient in a selected range by plastically deforming a material comprising a first thermal expansion coefficient, and that the material, subsequent to plastic deformation, comprises a second thermal expansion 
b) Claims 11, 21 and 31 similarly define a TCM having a TTC, and recite language directed to a thermal expansion coefficient of a metallic material of the TCM, but do not relate the latter to any characteristic of the former when it is present in the claimed thermally stabilized fastener system. Clarification is required as to how the thermal expansion coefficient of the metallic material is exhibited in such a system.
c) Claims 6, 15, 23 and 32 are directed to a plastic deformation step, and recite the terms “tempering” and “annealing” as possible ways to achieve such deformation.  However, tempering and annealing are methods of heat treating a material, and not of plastic deformation.  Clarification is required.
d) In claims 7, 8, 17, 18, 26 and 27, it is unclear how applicant defines a “two-dimensional composite material”, i.e. any solid material will inherently be three-dimensional.
e) In line 2 of each of claims 7, 17 and 26, it appears that “combining” should be changed to “a combination of”.
f) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Prior Art and Allowable Subject Matter
Various prior art of interest is cited on the attached PTO-892 and SB/08 forms.  Of this art, White (U.S. Patent 6,637,995), Efremov (US 2008/0267731) and Palmer (US 2016/0213412) discuss fastener systems including a component capable of phase change via a combination of temperature change and plastic deformation.  However, none of this art, whether taken alone or in any combination, discloses or suggests a fastener system as set forth in present claims 1, 11, 21 or 31 and including a titanium-based temperature compensating member (TCM) as defined in those claims.  Thus, correction of the above-noted matters under 35 USC 112 should result in patentability of claims directed to the elected species of the invention.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 16, 2022